Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Receipt is acknowledged of applicant's Terminal Disclaimer under CFR 1.321, in response to the Double Patenting rejection.
2.	Acknowledgment is made of applicant’s remarks filed on 11/23/21, traversing the rejection of claim 1. 3. This Second Non-Final Office Action is to provide a new rejection over Magnusson et al. US 2014/0168546 in view of Rohrer et al. PCT/US13/67533 (US 2016/0018316).
Claims 14-17 have been cancelled.
	Currently claims 1-13 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Magnusson et al. US 2014/0168546 in view of Rohrer et al. PCT/US13/67533 (US 2016/0018316).
Claim 1: Magnusson et al. disclose an automatic darkening filter assembly for a welding protector, comprising 
(Fig. 5) a housing 70 (main body) that forms an opening 60 (opening of automatic-darkening filter apparatus) in which a switchable light filter 60/10 (automatic-darkening filter) is arranged [0043], 
except
wherein the switchable light filter is retained by a first and a second resilient gasket that are arranged on opposite sides of the switchable light filter and which each extend circumferentially adjacent a periphery of the switchable light filter, 
wherein the first resilient gasket includes a rim that at least partially surrounds the switchable light filter, and 
wherein the rim cooperates with the second resilient gasket to provide an edge seal for the switchable light filter.  
However Rohrer et al. teach
(Figs. 1, 6, 7B) the switchable light filter 60 (optical pane, equivalent to Magnusson’s switchable light filter 60)
(Figs. 6,7B) the first resilient gasket 20 (24/26/30/32) includes a rim 20 (frame) [0036] that at least partially surrounds the switchable light filter 60
(Figs. 7B) the rim 20 (24/26/30/32) [0037] cooperates (joined) with the second resilient gasket 40 (retaining bezel) [0038] to provide an edge seal for the switchable light filter 60
It would have been obvious to one of ordinary skill in the art to modify Magnusson's invention with Rohrer's structures in order to secure the optical pane in the opening and to support the optical pane at the retention region, as taught by Rohrer [Abstract],


    PNG
    media_image1.png
    3314
    3072
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Claims 2-5, 9: Magnusson et al. disclose as above
Rohrer et al. teach
Claim 2: (Fig. 1) the switchable light filter 60 (equivalent to Magnusson’s switchable light filter 60) is clamped (by fasteners 150) between the first and the second gasket 20/40 (frame 20/ retaining bezel 40) [0032]. 
Claim 3: (Fig. 1) the housing comprises a first and a second housing part 2, 80 (rear wall 2 and cover 80) and wherein the first and the second gasket 130/140 are arranged between the first and the second housing part 2/80 (rear wall 2/cover 80) [0032].
Claim 4: (Fig. 1) the first gasket 140 is fixedly attached to the first housing part 80 (cover 80)  and wherein the second gasket 130 is fixedly attached to the second housing part 20 (rear wall) [0032].  
Claim 5: (Fig. 1) the attachment between the first and second gasket 20/40 (first gasket 20 / second gasket 40) and the first and the second housing part 80/2 (cover 80/rear wall 2), respectively, comprises a positive locking and material bond (sealing and fastening by fasteners 150) [0032] [0047]
Claim 9: (Fig. 1) the first and second housing part 2/80 (rear wall 2/cover 80) in combination form a frame that holds the switchable light filter 60 therein by a clamp fit 150 (fasteners) [0047] via compression of the first and second gasket 20/40 (first gasket 20 / second gasket 40) [0032].  
It would have been obvious to one of ordinary skill in the art to modify Magnusson's invention with Rohrer's structures in order to secure the optical pane in the opening and to support the optical pane at the retention region, as taught by Rohrer [Abstract],

Claims 10-13: Magnusson et al. disclose
Claim 10: (Fig. 3) the switchable light filter 60 comprises a liquid crystal cell 34 which has two transparent substrates 40/42 that each comprise a transparent electrode layer 44/46 and an alignment layer 50/52 for the liquid crystal molecules 58 [0040]
Claim 11: (Fig. 1) the switchable light filter 60 further has at least two polarizers 14/18 [0038] that are arranged with their polarization directions oriented angularly offset to each other.
Claim 12: (Fig. 5) A welding protector (welding shield) [0004-0005]
Claim 13: (Fig. 4) the automatic darkening filter assembly 60 is mounted in a welding shield 62 of the welding protector (protective headgear 62) [0042]

5.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Magnusson et al. US 2014/0168546, Rohrer et al. PCT/US13/67533 (US 2016/0018316) as applied to claim 1 above, and further in view of Hillsten US 2018/0355595.
Claim 6: Magnusson et al. disclose as above
Hillsten teaches
the attachment between the first and second gasket and the first and the second housing part, respectively, is obtainable by two-component injection molding (attachment between the first and second pars by injection molding) [0017].  
It would have been obvious to one of ordinary skill in the art to modify Magnusson's invention with Hillsten's attaching gasket structures in order to provide manufacturing by a single-step injection molding process, as taught by Hillsten [Abstract],

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Magnusson et al. US 2014/0168546, Rohrer et al. PCT/US13/67533 (US 2016/0018316) as applied to claim 1 above, and further in view of Macnamara et al. US 2013/0071303.
Claim 7: Magnusson et al. disclose as above
Macnamara et al. teach
the first and second gasket exhibit a hardness of between 10 shore A and 50 shore A (between 30 shore A and 50 shore A) [0021].  
It would have been obvious to one of ordinary skill in the art to modify Magnusson's invention with Macnamara's retaining gasket structures in order to provide improved membrane and membrane incubation device, as taught by Macnamara [0002],

7.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Magnusson et al. US 2014/0168546, Rohrer et al. PCT/US13/67533 (US 2016/0018316) as applied to claim 1 above, and further in view of Ryosuke JP 2008188802.
Claim 8: Magnusson et al. disclose as above
Ryosuke teaches
the first and second gasket are made of a thermoplastic elastomer [0021].  
It would have been obvious to one of ordinary skill in the art to modify Magnusson's invention with Ryosuke's thermoplastic elastomer structure in order to be integrally formed with other parts, as taught by Ryosuke [Abstract],



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871